EXHIBIT 4.3 CARNIVAL CORPORATION, CARNIVAL PLC AND U.S. BANK NATIONAL ASSOCIATION, Trustee INDENTURE Dated as of [] UNSECURED AND SUBORDINATED DEBT SECURITIES CARNIVAL CORPORATION CROSS REFERENCE SHEET1 This Cross Reference Sheet shows the location in the Indenture of the provisions inserted pursuant to Section 310-318(a), inclusive, of the Trust Indenture Act of 1939. TRUST INDENTURE ACT SECTIONS OF INDENTURE §310 (a)(1)(2) Inapplicable §310 (b) 6.8 and 6.10 (b)(1)(A)(C) Inapplicable §310 (c) Inapplicable §311 (a)(b) 6.13 and 7.3 (c) Inapplicable §312 (a) 7.1 and 7.2 (b)(c) §313 (a)(1)(2)(3)(4)(5)(7) Inapplicable (b)(1) Inapplicable Inapplicable (c)(d) §314 (a) (b) Inapplicable (c)(1)(2) Inapplicable (d) Inapplicable (e) §315 (a)(c)(d) (b) (c) §316 (a)(1) 5.12 and 5.13 Inapplicable (b) (c) §317 (a) 5.3 and 5.4 (b) §318 (a)(c) (b) Inapplicable * The Cross Reference Sheet is not part of the Indenture. TABLE OF CONTENTS1 Page ARTICLE1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 Section1.1 Certain Terms Defined 1 Section1.2 Compliance Certificates and Opinions 8 Section1.3 Form of Documents Delivered to Trustee 9 Section1.4 Acts of Holders 10 Section1.5 Conflict with Trust Indenture Act of 1939 11 Section1.6 Effect of Headings and Table of Contents 11 Section1.7 Separability Clause 11 Section1.8 Benefits of Indenture 11 Section1.9 Legal Holidays 11 ARTICLE2 SECURITY FORMS 11 Section2.1 Forms Generally 11 Section2.2 Form of Face of Security 12 Section2.3 Form of Reverse of Security 15 Section2.4 Form of Trustee’s Certificate of Authentication 20 Section2.5 Securities Issuable in the Form of a Global Security 20 ARTICLE3 THE SECURITIES 21 Section3.1 Amount Unlimited; Issuable in Series 21 Section3.2 Denominations 23 Section3.3 Execution, Authentication, Delivery and Dating 24 Section3.4 Temporary Securities 25 Section3.5 Registration; Registration of Transfer and Exchange 25 Section3.6 Mutilated, Destroyed Lost or Stolen Securities 26 Section3.7 Payment of Interest; Interest Rights Preserved 27 Section3.8 Persons Deemed Owners 28 Section3.9 Cancellation 29 Section3.10 Computation of Interest 29 ARTICLE4 SATISFACTION AND DISCHARGE 29 Section4.1 Satisfaction and Discharge of Indenture 29 Section4.2 Application of Trust Money 30 Section4.3 Repayment of Moneys Held by Paying Agent 30 Section4.4 Repayment of Moneys Held by Trustee 31 ARTICLE5 REMEDIES 31 Section5.1 Events of Default 31 Section5.2 Acceleration of Maturity; Rescission and Annulment 33 1 The table of contents, comprising pages i to iv, is not part of this Indenture. i Section5.3 Collection of Indebtedness and Suits for Enforcement by Trustee 34 Section5.4 Trustee May File Proofs of Claim 34 Section5.5 Trustee May Enforce Claims Without Possession of Securities 35 Section5.6 Application of Money Collected 35 Section5.7 Limitation on Suits 36 Section5.8 Unconditional Right of Holders to Receive Principal, Premium and Interest 36 Section5.9 Restoration of Rights and Remedies 37 Section5.10 Rights and Remedies Cumulative 37 Section5.11 Delay or Omission Not Waiver 37 Section5.12 Control by Holders 37 Section5.13 Waiver of Past Defaults 38 Section5.14 Undertaking for Costs 38 Section5.15 Waiver of Stay or Extension Laws 38 ARTICLE6 THE TRUSTEE 39 Section6.1 Certain Duties and Responsibilities 39 Section6.2 Notice of Defaults 40 Section6.3 Certain Rights of Trustee 40 Section6.4 Trustee Not Responsible for Recitals in Indenture or in Securities 41 Section6.5 May Hold Securities 41 Section6.6 Money Held in Trust 42 Section6.7 Compensation and Reimbursement 42 Section6.8 Disqualification; Conflicting Interest 42 Section6.9 Corporate Trustee Required; Eligibility 48 Section6.10 Resignation and Removal; Appointment of Successor 48 Section6.11 Acceptance of Appointment by Successor 50 Section6.12 Merger, Conversion, Consolidation or Succession to Business 51 Section6.13 Preferential Collection of Claims Against Company 52 ARTICLE7 HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 56 Section7.1 Company to Furnish Trustee Information as to Names and Addresses of Holders 56 Section7.2 Preservation of Information; Communications to Holders 56 Section7.3 Reports by Trustee 57 Section7.4 Reports by Company 59 ARTICLE8 CONSOLIDATION, MERGER, SALE OR CONVEYANCE 59 Section8.1 Consolidations and Mergers of Company and Guarantor Permitted Subject to Certain Conditions 59 Section8.2 Rights and Duties of Successor Corporation 60 ii ARTICLE9 SUPPLEMENTAL INDENTURES 61 Section9.1 Supplemental Indentures Without Consent of Holders 61 Section9.2 Supplemental Indentures with Consent of Holders 62 Section9.3 Execution of Supplemental Indentures 63 Section9.4 Effect of Supplemental Indentures 63 Section9.5 Reference in Securities to Supplemental Indentures 64 ARTICLE10 PARTICULAR COVENANTS OF THE COMPANY 64 Section10.1 Payment of Principal, Premium and Interest 64 Section10.2 Maintenance of Office or Agency 64 Section10.3 Money for Securities Payments to be Held in Trust 65 Section10.4 Statement by Officers as to Default 66 Section10.5 Additional Amounts 66 ARTICLE11 REDEMPTION OF SECURITIES 69 Section11.1 Applicability of Article 69 Section11.2 Election to Redeem; Notice to Trustee 69 Section11.3 Selection by Trustee of Securities to be Redeemed 69 Section11.4 Notice of Redemption 70 Section11.5 Deposit of Redemption Price 70 Section11.6 Securities Payable on Redemption Date 70 Section11.7 Securities Redeemed in Part 71 Section11.8 Optional Redemption or Assumption of Securities Under Certain Circumstances 71 ARTICLE12 REPAYMENT AT OPTION OR HOLDERS 72 Section12.1 Applicability of Article 72 Section12.2 Repayment of Securities 72 Section12.3 Exercise of Option 72 Section12.4 When Securities Presented for Repayment Become Due and Payable 73 Section12.5 Securities Repaid in Part 73 ARTICLE13 SINKING FUNDS 73 Section13.1 Applicability of Article 73 Section13.2 Satisfaction of Sinking Fund Payments with Securities 74 Section13.3 Redemption of Securities for Sinking Fund 74 ARTICLE14 IMMUNITY OF INCORPORATORS, SHAREHOLDERS, OFFICERS, DIRECTORS AND EMPLOYEES 75 Section14.1 Exemption From Individual Liability 75 ARTICLE15 SUBORDINATION 75 Section15.1 Agreement to Subordinate 75 Section15.2 Liquidation; Dissolution; Bankruptcy 75 Section15.3 Default on Senior Debt 76 Section15.4 Acceleration of Securities 76 iii Section15.5 When Distribution Must Be Paid Over 76 Section15.6 Notice by Company 77 Section15.7 Subrogation 77 Section15.8 Relative Rights 77 Section15.9 Subordination May Not Be Impaired By Trust 77 Section15.10 Distribution or Notice to Representative 77 Section15.11 Rights of Trustee and Paying Agent 77 ARTICLE16 GUARANTEES 78 Section16.1 Guarantees 78 Section16.2 Guarantor Gross-up 79 ARTICLE17 MISCELLANEOUS PROVISIONS 81 Section17.1 Successors and Assigns of Company or Guarantor Bound by Indenture 81 Section17.2 Acts of Board, Committee or Officer of Successor Corporation Valid 81 Section17.3 Required Notices or Demands 81 Section17.4 Indenture and Securities to be Construed in Accordance with the Laws of the State of New York 82 Section17.5 Indenture may be Executed in Counterparts 82 iv INDENTURE, dated as of , between CARNIVAL CORPORATION, a corporation duly organized and existing under the laws of the Republic of Panama (hereinafter sometimes called the “Company”), party of the first part, CARNIVAL PLC, a company incorporated and registered under the laws of England and Wales (hereinafter sometimes called the “Guarantor”), party of the second part, and U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America (hereinafter sometimes called the “Trustee”), party of the third part. WHEREAS, for its lawful corporate purposes, the Company deems it necessary to issue its securities and has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured and subordinated debentures, notes or other evidences of indebtedness (herein called the “Securities”), to be issued in one or more series as in this Indenture provided. WHEREAS, all things necessary to constitute these presents a valid indenture and agreement according to its terms have been done and performed by the Company and the Guarantor, and the execution of this Indenture has in all respects been duly authorized by the Company, and the Company, in the exercise of legal right and power in it vested, executes this Indenture. NOW, THEREFORE, THIS INDENTURE WITNESSETH: That in order to declare the terms and conditions upon which the Securities are made, executed, authenticated, issued and delivered, and in consideration of the premises, of the purchase and acceptance of Securities by the Holders thereof and of the sum of One Dollar to it duly paid by the Trustee at the execution of these presents the receipt whereof is hereby acknowledged, the Company, the Guarantor and the Trustee covenant and agree with each other, for the equal and proportionate benefit of the respective Holders from time to time of the Securities or of series thereof, as follows: ARTICLE1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section1.1Certain Terms Defined.The terms defined in this Section 1.1 (except as herein otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section 1.1.All other terms used in this Indenture which are defined in the Trust Indenture Act of 1939 or which are by reference therein defined in the Securities Act of 1933, as amended (except as herein otherwise expressly provided or unless the context otherwise requires), shall have the meanings assigned to such terms in said Trust Indenture Act and in said Securities Act as in force at the date of this Indenture as originally executed.Certain terms, used principally in Article 6, are defined in that Article. Act.The term “Act,” when used with respect to any Holder, shall have the meaning specified in Section 1.4. Additional Amount. The term “Additional Amount” shall have the meaning specified in Section 10.5(a). Affiliate; Control.The term “Affiliate” of any specified Person shall mean any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person shall mean the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” shall have the meanings correlative to the foregoing. Authorized Newspaper.The term “Authorized Newspaper” shall mean a newspaper printed in the English language and customarily published at least once a day on each business day in each calendar week and of general circulation in the Borough of Manhattan, the City and State of New York, whether or not such newspaper is published on Saturdays, Sundays and legal holidays. Board of Directors.The term “Board of Directors” or “Board,” when used with reference to the Company, shall mean the Board of Directors of the Company or any duly authorized committee of such Board. Board Resolution.The term “Board Resolution” shall mean a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. Business Day.The term “business day,” when used with respect to any Place of Payment, shall mean any day other than a Saturday or a Sunday or a day on which banking institutions in the Place of Payment are authorized or obligated by law or regulation to close. Commission.The term “Commission” shall mean the Securities and Exchange Commission, as from time to time constituted, created under the Securities Exchange Act of 1934, as amended, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act of 1939, then the body performing such duties at such time. Common Stock.The term “Common Stock” shall mean, with respect to any Person, capital stock issued by such Person other than Preferred Stock. Company.The term “Company” shall mean Carnival Corporation, a corporation duly organized and existing under the laws of the Republic of Panama, and, subject to the provisions of Article 8, shall also include its successors and assigns. 2 Company Request; Company Order.The term “Company Request” or Company Order” shall mean a written request or order signed in the name of the Company by its Chairman or Vice Chairman of the Board, its President, an Executive Vice President or a Vice President, and by its Treasurer, an Assistant Treasurer, its Controller, an Assistant Controller, its Secretary or an Assistant Secretary, and delivered to the Trustee. Corporate Trust Office.The term “Corporate Trust Office” or other similar term shall mean the principal office of the Trustee in the City of St. Paul, the State of Minnesota, at which any particular time its corporate trust business shall be administered, which office at the date of this Indenture is located at60 Livingston Avenue, St. Paul, Minnesota 55107-2292, Attn:Corporate Trust Administration. Corporation.The term “corporation” includes corporations, associations, companies and business trusts. Defaulted Interest.The term “Defaulted Interest” shall have the meaning specified in Section 3.7. Depository.The term “Depository” shall mean, with respect to Securities of any series for which the Company shall determine that such Securities will be issued as a Global Security, The Depository Trust Company, another clearing agency or any successor registered under the Securities and Exchange Act of 1934, as amended, or other applicable statute or regulation, which, in each case, shall be designated by the Company pursuant to either Section 2.5 or 3.1. Excluded Taxes. The term “Excluded Taxes” shall have the meaning specified in Section 10.5(a). Event of Default.The term “Event of Default” shall have the meaning specified in Section 5.1. Global Security.The term “Global Security” shall mean, with respect to any series of Securities, a Security executed by the Company and authenticated and delivered by the Trustee to the Depository or pursuant to the Depository’s instruction, all in accordance with this Indenture and pursuant to a Company Order, which (i) shall be registered in the name of the Depository or its nominee and (ii) shall represent, and shall be denominated in an amount equal to the aggregate principal amount of, all of the Outstanding Securities of such series. Guarantee. The term “Guarantee” means the guarantees specified in Section 15.1. Guarantor.The term “Guarantor” shall mean Carnival plc, a corporation organized under the laws of England and Wales, and, subject to the provisions of Article8, shall also include its successors and assigns. 3 Guarantor Additional Amount. The term “Guarantor Additional Amount” shall have the meaning specified in Section 16.2(a). Guarantor Excluded Taxes.The term “Guarantor Excluded Taxes” shall have the meaning specified in Section 16.2(a). Guarantor Jurisdiction Taxes.The term “Guarantor Jurisdiction Taxes” shall have the meaning specified in Section 16.2(a). Guarantor Taxing Jurisdiction.The term “Guarantor Taxing Jurisdiction” shall have the meaning specified in Section 16.2(a). Holder.The term “Holder” shall mean a Person in whose name a Security is registered in the Security Register. Indenture.The term “Indenture” shall mean this instrument as originally executed or as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof and shall include the terms of the or those particular series of Securities established as contemplated by Section 3.1; provided, however, that if at any time more than one Person is acting as Trustee under this instrument, “Indenture” shall mean, with respect to any one or more series of Securities for which one Person is Trustee, this instrument as originally executed or as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof and shall include the terms of the or those particular series of Securities for which such Person is Trustee established as contemplated by Section 3.1, exclusive, however, of any provisions or terms which relate solely to other series of Securities for which such Person is not Trustee, regardless of when such terms or provisions were adopted, and exclusive of any provisions or terms adopted by means of one or more indentures supplemental hereto executed and delivered after such Person had become such Trustee but to which such Person, as such Trustee, was not a party. Interest.The term “interest”, when used with respect to an Original Issue Discount Security which by its terms bears interest only after Maturity, shall mean interest payable after Maturity. Interest Payment Date.The term “Interest Payment Date”, when used with respect to any Security, shall mean the Stated Maturity of an installment of interest on such Security. Maturity.The term “Maturity,” when used with respect to any Security, shall mean the date on which the principal of such Security or an installment of principal becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption or otherwise. 4 National Bankruptcy Act.The term “National Bankruptcy Act” shall mean the Bankruptcy Act or title 11 of the United States Code. Officers’ Certificate.The term “Officers’ Certificate” shall mean a certificate signed by the Chairman or Vice Chairman of the Board, the President, an Executive Vice President or a Vice President, and by the Treasurer, an Assistant Treasurer, the Controller, an Assistant Controller, the Secretary or an Assistant Secretary, of the Company, and delivered to the Trustee.Each such certificate shall include (except as otherwise provided in this Indenture) the statements provided for in Section 1.2, if and to the extent required by the provisions thereof. Opinion of Counsel.The term “Opinion of Counsel” shall mean an opinion in writing signed by legal counsel, who may be an employee of or of counsel to the Company, and delivered to the Trustee.Each such opinion shall include the statements provided for in Section 1.2, if and to the extent required by the provisions thereof. Original Issue Discount Security.The term “Original Issue Discount Security” shall mean any Security which provides for an amount less than the principal amount thereof to be due and payable upon a declaration of acceleration of the Maturity thereof pursuant to Section 5.2. Outstanding.The term “Outstanding,” when used with respect to Securities, shall mean, as of the date of determination, all Securities theretofore authenticated and delivered under this Indenture, except: (i)Securities theretofore canceled by the Trustee or delivered to the Trustee for cancellation; (ii)Securities or portions thereof for whose payment, redemption or repayment at the option of the Holder money in the necessary amount has been theretofore deposited with the Trustee or any Paying Agent (other than the Company or the Guarantor) in trust or set aside and segregated in trust by the Company or the Guarantor (if the Company or the Guarantor shall act as the Paying Agent) for the Holders of such Securities; provided that, if such Securities or portions thereof are to be redeemed, notice of such redemption has been duly given pursuant to this Indenture or provision therefor reasonably satisfactory to the Trustee has been made; and (iii)Securities which have been paid pursuant to Section 3.6 or in exchange for or in lieu of which other Securities have been authenticated and delivered pursuant to this Indenture; provided, however, that in determining whether the Holders of the requisite principal amount of the Outstanding Securities have given any request, demand, authorization, direction, notice, consent or waiver under this Indenture, (i) the principal amount of an Original Issue Discount Security that shall be deemed to be Outstanding shall be the amount of the principal thereof that would be due and payable as of the date of such 5 determination upon acceleration of the Maturity thereof pursuant to Section 5.2, (ii) the principal amount of a Security denominated in one or more foreign currencies or currency units shall be the U.S. dollar equivalent, determined in the manner provided as contemplated by Section 3.1 on the date of original issuance of such Security of the principal amount (or, in the case of an Original Issue Discount Security, the U.S. dollar equivalent on the date of original issuance of such Security of the amount determined as provided in (i) above) of such Security, and (iii) Securities owned by the Company or any other obligor on the Securities or any Affiliate of the Company or such other obligor shall be disregarded and deemed not to be Outstanding for the purposes of such determination, except that, in determining whether the Trustee shall be protected in relying upon any such request, demand, authorization, direction, notice, consent or waiver, only Securities which the Trustee knows are so owned shall be so disregarded. Securities so owned which have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to act with respect to such Securities and that the pledgee is not the Company or any other obligor on the Securities or any Affiliate of the Company or of such other obligor. Paying Agent.The term “Paying Agent” shall mean any Person authorized by the Company to pay the principal of (and premium, if any, on) or interest on any Securities on behalf of the Company. Person.The term “Person” shall mean any individual, corporation, limited liability company, partnership, joint venture, association, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. Place of Payment.The term “Place of Payment,” when used with respect to the Securities of any series, shall mean the place or places where the principal of (and premium, if any, on) and interest on the Securities of that series are payable as specified as contemplated by Section 3.1. Predecessor Security.The term “Predecessor Security” of any particular Security shall mean every previous Security evidencing all or a portion of the same debt as that evidenced by such particular Security; and, for the purposes of this definition, any Security authenticated and delivered under Section 3.6 in exchange for or in lieu of a mutilated, destroyed, lost or stolen Security shall be deemed to evidence the same debt as the mutilated, destroyed, lost or stolen Security. Preferred Stock.The term “Preferred Stock” shall mean, with respect to any Person, capital shares issued by such Person that are entitled to a preference or priority over any other capital shares issued by such Person upon any distribution of such Person’s assets, whether by dividend or upon liquidation. Redemption Date.The term “Redemption Date” shall mean, when used with respect to any Security to be redeemed, in whole or in part, the date fixed for such redemption by or pursuant to this Indenture. 6 Redemption Price.The term “Redemption Price” shall mean, when used with respect to any Security to be redeemed, the price at which it is to be redeemed by or pursuant to this Indenture. Regular Record Date.The term “Regular Record Date” for the interest payable on any Interest Payment Date on the Securities of any series shall mean the date specified for that purpose as contemplated by Section 3.1. Repayment Date.The term “Repayment Date” shall mean, when used with respect to any Security to be repaid at the option of the Holder, the date fixed for such repayment by or pursuant to this Indenture. Repayment Price.The term “Repayment Price” shall mean, when used with respect to any Security to be repaid at the option of the Holder, the price at which it is to be repaid by or pursuant to this Indenture. Representative.The term “Representative” shall mean the indenture trustee or other trustee, agent or representative for an issue of Senior Debt. Responsible Officer.The term “responsible officer” when used with respect to the Trustee shall mean the Chairman or Vice Chairman of the Board of Directors, the Chairman or Vice Chairman of the Executive Committee of the Board of Directors, the President, any Vice President, any Second Vice President, the Cashier, the Secretary, any Assistant Secretary, the Treasurer, any Assistant Treasurer, any Corporate Trust Officer, any Assistant Trust Officer, or any other officer or assistant officer of the Trustee customarily performing functions similar to those performed by the persons who at the time shall be such officers, respectively, or to whom any corporate trust matter is referred because of his knowledge of and familiarity with the particular subject. Securities.The term “Securities” shall have the meaning stated in the first recital of this Indenture and more particularly means any Securities authenticated and delivered under this Indenture; provided, however, that if at any time there is more than one Person acting as Trustee under this Indenture, “Securities” with respect to the series as to which such Person is Trustee shall have the meaning stated in the first recital of this Indenture and shall more particularly mean Securities authenticated and delivered under this Indenture, exclusive, however, of Securities of any series as to which such Person is not Trustee. Security Register; Security Registrar.The terms “Security Register” and “Security Registrar” shall have the respective meanings set forth in Section 3.5. Senior Debt.The term “Senior Debt” shall mean any obligation of the Company to its creditors whether now outstanding or subsequently incurred other than (i) any obligation as to which, in the instrument creating or evidencing the same or pursuant to which the same is outstanding, it is provided that such obligation is not Senior Debt, and (ii) obligations evidenced by the Securities. 7 Special Record Date.The term “Special Record Date” for the payment of any Defaulted Interest shall mean a date fixed by the Trustee pursuant to Section 3.7. Stated Maturity.The term “Stated Maturity,” when used with respect to any Security or any installment of principal thereof or interest thereon, shall mean the date specified in such Security as the fixed date on which the principal of such Security or such installment of principal or interest is due and payable. Subsidiary.The term “Subsidiary” shall mean, with respect to any Person, a corporation a majority of the outstanding voting stock of which is owned, directly or indirectly, by such Person or by one or more subsidiaries of such Person, or by such Person and one or more subsidiaries of such Person. As used under this heading, the term “voting stock” means stock having ordinary voting power to elect a majority of the directors irrespective of whether or not stock of any other class or classes shall have or might have voting power by reason of the happening of any contingency. Taxes. The term “Taxes” shall have the meaning specified in Section 10.5(a). Taxing Jurisdiction.The term “Taxing Jurisdiction” shall have the meaning specified in Section 10.5(a). Trustee.The term “Trustee” shall mean U.S. Bank National Association and, subject to the provisions of Article 6, shall also include its successors and assigns, and, if at any time there is more than one Person acting as Trustee hereunder, “Trustee” as used with respect to the Securities of any series shall mean the Trustee with respect to Securities of that series. Trust Indenture Act of 1939.The term “Trust Indenture Act of 1939” (except as herein otherwise expressly provided) shall mean the Trust Indenture Act of 1939, as amended, as in force at the date of this Indenture as originally executed. Section1.2Compliance Certificates and Opinions.Upon any application or request by the Company to the Trustee to take any action under any provision of this Indenture, the Company shall furnish to the Trustee an Officers’ Certificate stating that all conditions precedent, if any, provided for in this Indenture relating to the proposed action have been complied with and an Opinion of Counsel stating that in the opinion of such counsel all such conditions precedent, if any, have been complied with, except that in the case of any such application or request as to which the furnishing of such documents is specifically required by any provision of this Indenture relating to such particular application or request, no additional certificate or opinion need be furnished. 8 Every certificate or opinion with respect to compliance with a condition or covenant provided for in this Indenture (other than certificates provided pursuant to Section 10.4 shall include: (1)a statement that each individual signing such certificate or opinion has read such covenant or condition and the definitions herein relating thereto; (2)a brief statement as to the nature and scope of the examination or investigation upon which the statements or opinions contained in such certificate or opinion are based; (3)a statement that, in the opinion of each such individual, he has made such examination or investigation as is necessary to enable him to express an informed opinion as to whether or not such covenant or condition has been complied with; and (4)a statement as to whether or not, in the opinion of each such individual, such condition or covenant has been complied with. Section1.3Form of Documents Delivered to Trustee.In any case where several matters are required to be certified by, or covered by an opinion of, any specified Person, it is not necessary that all such matters be certified by, or covered by the opinion of, only one such Person, or that they be so certified or covered by only one document, but one such Person may certify or give an opinion with respect to some matters and one or more other such Persons as to other matters, and any such Person may certify or give an opinion as to such matters in one or several documents. Any certificate or opinion of an officer of the Company may be based, insofar as it relates to legal matters, upon a certificate or opinion of, or representations by, counsel, unless such officer actually knows that the certificate or opinion or representations with respect to the matters upon which his certificate or opinion is based are erroneous.Any such certificate or Opinion of Counsel may be based, insofar as it relates to factual matters, upon a certificate or opinion of, or representations by, an officer or officers of the Company stating that the information with respect to such factual matters is in the possession of the Company, unless such counsel knows, or in the exercise of reasonable care (but without having made an investigation specifically for the purpose of rendering such opinion) should know, that the certificate or opinion or representations with respect to such matters are erroneous. Where any Person is required to make, give or execute two or more applications, requests, consents, certificates, statements, opinions or other instruments under this Indenture, they may, but need not, be consolidated and form one instrument. 9 Section1.4Acts of Holders. (a)Any request, demand, authorization, direction, notice, consent, waiver or other action provided by this Indenture to be given or taken by Holders of the Outstanding Securities of all series or one or more series, as the case may be, may be embodied in and evidenced by one or more instruments of substantially similar tenor signed by such Holders in person or by an agent duly appointed in writing; and, except as herein otherwise expressly provided, such action shall become effective when such instrument or instruments are delivered to the Trustee and, where it is hereby expressly required, to the Company.Such instrument or instruments (and the action embodied therein and evidenced thereby) are herein sometimes referred to as the “Act” of the Holders signing such instrument or instruments.Proof of execution of any such instrument or of a writing appointing any such agent shall be sufficient for any purpose of this Indenture and (subject to Section 6.1) conclusive in favor of the Trustee and the Company, if made in the manner provided in this Section 1.4. (b)The fact and date of the execution by any Person of any such instrument or writing may be proved by the affidavit of a witness of such execution orbya certificate of a notary public or other officer authorized by law to take acknowledgments of deeds, certifying that the individual signing such instrument or writing acknowledged to him the execution thereof. Where such execution is by a signer acting in a capacity other than his individual capacity, such certificate or affidavit shall also constitute sufficient proof of his authority. The fact and date of the execution of any such instrument or writing, or the authority of the Person executing the same, may also be proved in any other manner which the Trustee deems sufficient and in accordance with such reasonable rules as the Trustee may determine. (c)The Company may, in the circumstances permitted by the Trust Indenture Act of 1939, fix any date as the record date for the purpose of determining the Holders of Securities of any series entitled to give or take any request, demand, authorization, direction, notice, consent, waiver or other action, or to vote on any action, authorized or permitted to be given or taken by Holders of Securities of such series.If not set by the Company prior to the first solicitation of a Holder of Securities of such series made by any person with respect of any such action, or, in the case of any such vote, prior to such vote, the record date for any such action or vote shall be the 30th day (or, if later, the date of the most recent list of Holders required to be provided pursuant to Section 7.1) prior to such first solicitation or vote, as the case may be.With regard to any record date, only the Holders of Securities of such series on such date (or their duly designated proxies) shall be entitled to give or take, or vote on, the relevant action. (d)The ownership of Securities shall be proved by the Security Register. (e)Any request, demand, authorization, direction, notice, consent, waiver or other Act of the Holder of any Security shall bind every future Holder of the same Security and the Holder of every Security issued upon the registration of transfer thereof or in exchange therefor or in lieu thereof in respect of anything done, omitted or 10 suffered to be done by the Trustee or the Company in reliance thereon, whether or not notation of such action is made upon such Security. Section1.5Conflict with Trust Indenture Act of 1939.If any provision hereof limits, qualifies or conflicts with a provision of the Trust Indenture Act of 1939 that is required under such Act to be part of and govern this Indenture, the latter provision shall control.If any provision of this Indenture modifies or excludes any provision of the Trust Indenture Act of 1939 that may be so modified or excluded, the latter provision shall be deemed either to apply to this Indenture so modified or to be excluded, as the case may be. Section1.6Effect of Headings and Table of Contents.The Article and Section headings herein and the Table of Contents are for convenience only and shall not affect the construction hereof. Section1.7Separability Clause.In case any provision in this Indenture or in any Security shall be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall not in any way be affected or impaired thereby. Section1.8Benefits of Indenture.Nothing in this Indenture or in the Securities, express or implied, shall give to any Person, other than the parties hereto and their successors hereunder and the Holders, any benefit or any legal or equitable right, remedy or claim under this Indenture. Section1.9Legal Holidays.In any case where any Interest Payment Date, Redemption Date or Stated Maturity of any Security shall not be a Business Day at any Place of Payment, then (notwithstanding any other provision of this Indenture or of the Securities) payment of interest or principal (and premium, if any) need not be made at such Place of Payment on such date, but may be made on the next succeeding Business Day at such Place of Payment with the same force and effect as if made on the Interest Payment Date or Redemption Date, or at the Stated Maturity; provided that no interest shall accrue for the period from and after such Interest Payment Date, Redemption Date or Stated Maturity, as the case may be. ARTICLE2 SECURITY FORMS Section2.1Forms Generally.The Securities of each series shall be in substantially the form set forth in this Article, or in such other form or forms as shall be established by or pursuant to a Board Resolution or in one or more indentures supplemental hereto, in each case with such appropriate insertions, omissions, substitutions and other variations as are required or permitted by this Indenture, and may have such letters, numbers or other marks of identification and such legends or endorsements placed thereon as may be required to comply with the rules of any securities exchange or as may, consistently herewith, be determined by the officers 11 executing such Securities, as evidenced by their execution of the Securities.If the form or forms of Securities of any series are established by action taken pursuant to a Board Resolution, a copy of an appropriate record of such action shall be certified by the Secretary or an Assistant Secretary of the Company and delivered to the Trustee at or prior to the delivery of the Company Order contemplated by Section 3.3 for the authentication and delivery of such Securities. The Trustee’s certificates of authentication shall be in substantially the form set forth in this Article. The definitive Securities shall be printed, lithographed or engraved on steel engraved borders or may be produced in any other manner, all as determined by the officers executing such Securities, as evidenced by their execution of such Securities. Section1.11Form of Face of Security.[Insert any legend required by the Internal Revenue Code and the regulations thereunder.]3 CARNIVAL CORPORATION $
